DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo et al. (JP 2017/091683, see Machine Translation).
Regarding claim 1, Kamo et al. discloses in Figs 1-4, a method of preparing a negative electrode active material (ref 12, [0074]), the method comprising:  forming a mixture by mixing Li2O ([0064], [0069], [0154]) and SiOx particles ([0045], [0049], [0053], [0113]) including SiO2 ([0053], [0113]); forming a reaction product by heat treating the mixture at 400 – 600 C ([0063]); and removing ([0072]) at least a portion of lithium silicate from the reaction product.

Regarding claim 2, Kamo et al. discloses all of the claim limitations as set forth above and also discloses the heat treatment is performed at 500 – 600 C ([0063]).

Regarding claim 7, Kamo et al. discloses all of the claim limitations as set forth above and also discloses the removing comprises washing using water ([0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (JP 2017/091683, see Machine Translation) as applied to claim 1 above.
Regarding claim 8, Kamo et al. discloses all of the claim limitations as set forth above and also discloses the Li2O particles are mixed with the SiOx in an amount of 3 – 20 mass% ([0066]), which overlaps with the claimed range.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 9, Kamo et al. discloses all of the claim limitations as set forth above and also discloses the SiOx particles have size 1 – 10 microns ([0010]), which overlaps with the avg D50 of 3 – 10 microns as claimed.  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 10, Kamo et al. discloses all of the claim limitations as set forth above.  While Kamo et al. does not explicitly disclose the Li2O particles have average D50 diameter of 1 to 10 microns, the change in the particle size of the Li2O starting material is not considered to confer patentability to the claims.  Kamo et al. teaches that it was known in the art at the time of filing the invention that varying the particle size of the lithium starting component compared to that of the starting silicon oxide component will vary the degree of mixing and subsequent material performance properties (see [0061]-[0066]).  Therefore the the degree of mixing and subsequent material performance properties are variables that can be modified, among others, by varying the particle size of the lithium starting component compared to that of the starting silicon oxide component.  For that reason, the particle size of the lithium starting component compared to that of the starting silicon oxide component, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the particle size of the lithium starting component compared to that of the starting silicon oxide component cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the particle size of the lithium starting component compared to that of the starting silicon oxide component in the method of Kamo et al. to obtain the desired the degree of mixing and subsequent material performance properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo et al. (JP 2017/091683, see Machine Translation) as applied to claim 1 above, and further in view of Tahara et al. (US 5,395,711).
Regarding claims 3-6, Kamo et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the heat treatment is performed for 3-5 hours, the silicate is Li4SiO4, Li2SiO3, Li2Si2O5.
Tahara et al. discloses in Figs 1-20, a method of making a negative electrode material (C1/L6-10) including mixing silicon oxide with a lithium oxide to form Li4SiO4, Li2SiO3, and Li2Si2O5 (C3/L51-C4/L64) via heating for 4 hours (C9/L66-67).  This configuration enhances the capacity and cycle characteristics of the battery (C3/L6-14, C27/L59-C28/L18).
Tahara et al. and Kamo et al. are analogous since both deal in the same field of endeavor, namely, methods of making negative electrode active materials for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the method parameters disclosed by Tahara et al. into the method of Kamo et al. to enhance battery capacity and cycle characteristics.

Further, while modified Kamo et al. does not explicitly disclose the relative amounts of Li4SiO4, Li2SiO3, Li2SiO5 as claimed, the relative amounts of Li4SiO4, Li2SiO3, Li2SiO5 are not considered to confer patentability to the claims.  Kamo et al. (see [0061]-[0063]) teaches that it was known in the art at the time of filing the invention that varying the composition of the li-silicate compound will vary the thermal stability of the electrode material.  Therefore the thermal stability of the electrode is a variable that can be modified, among others, by varying the composition of the li-silicate compound.  For that reason, the composition of the li-silicate compound, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the composition of the li-silicate compound cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the composition of the li-silicate compound in the method of Kamo et al. to obtain the desired thermal stability of the electrode material (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725